Exhibit 10.7
RED ROBIN GOURMET BURGERS, INC.
2017 PERFORMANCE INCENTIVE PLAN
CASH PERFORMANCE AWARD AGREEMENT


THIS AWARD AGREEMENT is made and entered into as of _____________ (the “Date of
Grant”), by and between Red Robin Gourmet Burgers, Inc. (the “Company”), and
[EMPLOYEE] (“Grantee”).
WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
adopted the Company’s 2017 Performance Incentive Plan, as may be amended from
time to time (the “Plan”);
WHEREAS, the Plan provides for the granting of Cash Performance Awards to
eligible participants as determined by the Committee;
WHEREAS, for the avoidance of doubt, in light of the elimination of the
qualified performance-based compensation exception to the deduction limitation
under Section 162(m) of the Code, the award contained in this Award Agreement is
not intended to comply with such exception or any provisions of the Plan
relating to qualifications for, or compliance with, the provision of Section
162(m) of the Code; and
WHEREAS, the Committee has determined that Grantee is eligible to receive a Cash
Performance Award under the Plan and has determined that it would be in the best
interest of the Company to grant to Grantee the Cash Performance Award provided
for herein.
NOW, THEREFORE, the Company and Grantee agree as follows:
1. Grant of Award. The Company hereby grants to Grantee the right to receive a
cash bonus (Grantee’s “Cash Award”) with a target value of ___________ (the
“Target Value”), the payment of which is subject to the achievement of the
applicable performance goal described in Section 4 (the “Performance Goal”) at
target and satisfaction of applicable vesting conditions, and Grantee’s
continued employment or service with the Company through and including December
25, 2022 (the “Vesting Date”).
2. Award Subject to Plan. This Award is granted pursuant to and is expressly
subject to the terms and conditions of the Plan, which terms are incorporated
herein by reference.
3. Performance Period. The performance period of the Cash Award is the period
commencing April 9, 2020 and ending December 25, 2022 (the “Performance
Period”).
4. Calculation of Amount Earned. The amount of Grantee’s Cash Award is measured
by the following metric: Relative TSR (as defined below). The total Cash Award
amount, if any, shall be the amounts earned in respect of the performance metric
as set forth below.
Relative TSR
Amount earned in respect of this metric shall equal:
(Target Value * Payout %)
Performance
Level of AchievementCompany’s Percentile Ranking among Peer GroupPayout
%*Threshold
25th percentile
25%Target
50th percentile
100%Maximum
75th percentile
200%



* If the Company’s performance during the Performance Period falls between any
of the percentile rankings in the table above, the Payout %, shall be calculated
using linear interpolation (e.g. if the Company’s percentile ranking for the
Performance Period is 40th percentile, the Payout % would be 70%; and if the
Company’s percentile ranking for



--------------------------------------------------------------------------------



the Performance Period is 60th percentile, the Payout % would be 140%). No Cash
Award shall be earned if the Company’s percentile ranking for the Performance
Period is less than the threshold performance level. If the Company’s TSR for
the Performance Period is negative, the Payout % shall not be greater than 100%.


For purposes of this Award Agreement:
(1) “Peer Group” includes the following companies: Biglari Holdings, Inc.; BJ’s
Restaurants, Inc.; Bloomin’ Brands, Inc.; Brinker International, Inc.; Chuy’s
Holdings, Inc.; Cracker Barrel Old Country Store, Inc.; Dave & Buster’s
Entertainment, Inc.; Denny’s Corporation; Dine Brands Global, Inc.; Fiesta
Restaurant Group, Inc.; Noodles & Company; Ruth’s Hospitality Group, Inc.; Texas
Roadhouse, Inc.; and The Cheesecake Factory Incorporated. If any of the
foregoing companies is acquired and ceases to be publicly traded during the
Performance Period, any such company shall be removed from the Peer Group (and
treated as if it was never in the Peer Group). If any of the foregoing companies
files for (or is otherwise placed into) bankruptcy during the Performance
Period, any such company’s TSR shall be treated as having (or being tied for
having) the lowest TSR in the Peer Group for the Performance Period


(2) “Relative TSR” means the relative total shareholder return percentile
ranking of the Company as compared to the companies in the Peer Group, ranked by
TSR over the Performance Period.


(3) “TSR” for any company is determined as the Ending Share Price minus the
Starting Share Price plus Dividends, where:


•“Ending Share Price” is the average closing price of a share of such company’s
common stock on each trading day during the 30-consecutive-day period ending on
the last day of the Performance Period


•“Starting Share Price” is the average closing price of a share of such
company’s common stock on each trading day during the 30-consecutive-day period
ending on the first day of the Performance Period


•“Dividends” are the dividends actually paid (as of the payment date) by such
company during the Performance Period.


Pursuant to its authority under the Plan, the Committee may make appropriate
adjustments to reflect any changes in capitalization of the Company or any
company in the Peer Group (e.g., spin-offs) in determining the TSR, and
otherwise shall make all determinations required under this Award Agreement.


5. Payment of Cash Award. Subject to early termination of this Award Agreement
pursuant to Section 6 or Section 7, the Company will pay to Grantee the
aggregate earned Cash Award, if any, based upon the extent of achievement of the
Performance Goals established by the Committee in accordance with Section 4, and
subject to Grantee’s continued employment or service with the Company through
the Vesting Date. Such payment, if any, will be made by the Company after the
Vesting Date but by no later than March 15 of the year after the year in which
the Vesting Date occurs (the “Payment Date”).
6. Vesting; Termination of Employment. Except as set forth in this Section and
in Section 7, Grantee’s Cash Award will remain unvested until the Vesting Date
and, in the event that Grantee experiences a Termination of



--------------------------------------------------------------------------------



Employment prior to the Vesting Date, this Award Agreement will terminate and be
of no further force or effect as of the date of any such Termination of
Employment. Notwithstanding the foregoing, in the event of Grantee’s death,
Disability, or Retirement (each, a “Vesting Event”) prior to the Vesting Date,
the Cash Award will vest and be payable at the time set forth in Section 5 as
follows:
a.If the Vesting Event occurs after the completion of the Performance Period,
the amount of the Cash Award earned will be based on the extent to which the
Performance Goal established under Section 4 has been achieved; and
b.If the Vesting Event occurs before completion of the Performance Period, the
amount of the Cash Award earned will be based on the extent to which the
Performance Goal established under Section 4 has been achieved as of the last
day of the Performance Period, except that the amount of the Cash Award earned
will be pro-rated based on (i) the number of days which have elapsed during such
Performance Period up to and including the day such Vesting Event occurs,
divided by (ii) the number of days in the Performance Period.
For purposes of this Section, the term “Retirement” means the voluntary
termination of employment by Grantee from the Company when Grantee’s age plus
years of service with the Company (in each case measured in complete, whole
years) equals or exceeds 67, provided that at the date of termination Grantee is
at least 58 years of age and has completed at least five (5) years of service
with the Company.
7. Change in Control. In the event the Company experiences a Change in Control
prior to the Vesting Date, then, effective as of the date of such Change in
Control, the Cash Award will be deemed to have been earned as follows:
a.If the Change in Control occurs on or prior to the completion of 50% of the
Performance Period, the amount of the Cash Award earned will equal the Target
Value (in other words, Grantee’s Cash Award will be determined as if the
Performance Goal had been achieved at target);
b.If the Change in Control occurs after the completion of the Performance
Period, the amount of the Cash Award earned will be based on the extent to which
the Performance Goal established under Section 4 has been achieved; and
If the Change in Control occurs after completion of 50% or more but less than
all of the Performance Period, the amount of the Cash Award earned will be based
upon the extent to which the Performance Goal established under Section 4 has
been achieved, except that the Performance Period will end on the date on which
the Change in Control occurs, and the Company’s stock price on such date shall
be deemed to be the value of the consideration paid to shareholders generally in
connection with the Change in Control or, if the Change in Control does not
result in any payment to shareholders, the fair market value of the Company on a
per share basis as of the date of the Change in Control, in each case as
determined by the Board of Directors in good faith (the “Company CIC Share
Value”). Without limiting the foregoing, the Company’s performance against such
Performance Goal shall be determined by the Committee in good faith as of the
date of the Change in Control.





--------------------------------------------------------------------------------



Payment shall be made in cash as soon as practicable after the Change in
Control, but in no event later than March 15 of the year after the year in which
the Change in Control occurs.
8. Tax Withholding. In order to comply with all applicable federal or state
income tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal or state payroll, withholding,
income or other taxes, which are the sole and absolute responsibility of
Grantee, are withheld or collected from Grantee.
9. Tax Consideration. The Company has advised Grantee to seek Grantee’s own tax
and financial advice with regard to the federal and state tax considerations
resulting from Grantee’s receipt of the Cash Award pursuant to this Award
Agreement. Grantee understands that the Company will report to appropriate
taxing authorities the payment to Grantee of compensation income upon the
vesting and payment of the Cash Award. Grantee understands that he or she is
solely responsible for the payment of all federal and state taxes resulting from
this grant of Cash Award. With respect to tax withholding amounts, the Company
has all of the rights specified in Section 8 of this Award Agreement and has no
obligations to Grantee except as expressly stated in Section 8 of this Award
Agreement.
10. Non-Solicitation. Grantee, for the twelve (12)-month period immediately
following the date of termination of Grantee’s employment, shall not, either on
his or her own account or jointly with or as a manager, agent, officer,
employee, consultant, partner, joint venturer, owner, or shareholder, or
otherwise on behalf of any other person, firm, or corporation, directly or
indirectly solicit or attempt to solicit away from the Employer any of its
employees or offer employment to any person who, on or during the six (6) months
immediately preceding the date of such solicitation or offer, is or was an
employee of the Employer. Grantee agrees that the covenant set forth in this
Section 10 is reasonable with respect to its duration, geographical area and
scope. In the event that the geographic or temporal scope of the covenant
contained herein or the nature of the business or activities restricted hereby
shall be declared by a court of competent jurisdiction to exceed the maximum
restrictiveness such court deems enforceable, such provisions shall be deemed to
be replaced herein by the maximum restriction deemed enforceable by such court.
11. Injunctive Relief. The parties hereto agree that either party hereto would
suffer irreparable harm from a breach by the other party of any of the covenants
or agreements contained in Section 10, for which there is no adequate remedy at
law. Therefore, in the event of the actual or threatened breach by a party of
any of the provisions of this Award Agreement, the other party, and in the case
of the Company, its respective successors or assigns, may, in addition and
supplementary to other rights and remedies existing in their favor, apply to any
court of law or equity of competent jurisdiction for specific performance,
injunctive or other relief (without the necessity of posting bond or security)
in order to enforce compliance with, or prevent any violation of, the provisions
hereof; and that, in the event of such breach or threat thereof by one party,
the other party shall be entitled to obtain a temporary restraining order and/or
a preliminary injunction restraining the other party from engaging in activities
prohibited hereby or such other relief as may be required to specifically
enforce any of the covenants contained herein.



--------------------------------------------------------------------------------



12. Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Company at its principal office to the
attention of the Secretary, and to Grantee at the address last reflected on the
Company’s payroll records (including via e-mail if Grantee is then employed by
the Company), or at such other address as either party may hereafter designate
in writing to the other. Any such notice (if not sent via e-mail) shall be
delivered in person or shall be enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if Grantee is no longer employed by the Company or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions in this Section 12.
13. Conflicts and Interpretation. In the event of a conflict or inconsistency
between the terms and conditions of this Award Agreement and of the Plan, the
terms and conditions of the Plan shall govern. Grantee agrees to be bound by the
terms of the Plan and this Award Agreement. Grantee acknowledges having read and
understanding the Plan, the Prospectus for the Plan, and this Award Agreement.
Unless otherwise expressly provided in other sections of this Award Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Committee do not and shall not be deemed to create any rights in Grantee unless
such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Committee so conferred by appropriate action of
the Board or the Committee under the Plan after the date hereof.


14. Entire Agreement; Amendment. Except as may otherwise be provided in any
employment, severance or other agreement between the Company and Grantee, or any
Company plan in which Grantee participates, this Award Agreement and the Plan
together constitute the entire agreement and supersede all prior understandings
and agreements, written or oral, of the parties hereto with respect to the
subject matter hereof. The Company may modify, amend or waive the terms of the
Cash Award, prospectively or retroactively, but no such modification, amendment
or waiver shall impair the rights of Grantee without his or her consent, except
as required by applicable law, tax rules or accounting rules. The waiver by
either party of compliance with any provision of this Award Agreement shall not
operate or be construed as a waiver of any other provision of this Award
Agreement, or of any subsequent breach by such party of a provision of this
Award Agreement.


15. Choice of Law. This Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.


16. Binding Effect. This Award Agreement shall bind Grantee and the Company and
their beneficiaries, survivors, executors, administrators and transferees.
17. Limitations; No Employment/Service Commitment. Nothing contained in this
Award Agreement or the Plan constitutes a continued employment or service
commitment by the Company or any of its Subsidiaries, affects Grantee’s status,
if he or she is an employee, as an employee at will who is subject to
termination without cause, confers upon Grantee any right to remain employed by
or in service to the Company or any Subsidiary, interferes in



--------------------------------------------------------------------------------



any way with the right of the Company or any Subsidiary at any time to terminate
such employment or service, or affects the right of the Company or any
Subsidiary to increase or decrease Grantee’s other compensation. Payment of
Grantee’s Cash Award, if any, is not secured by a trust, insurance contract or
other funding medium, and Grantee does not have any interest in any fund or
specific assets of the Company or any of its Affiliates by reason of this Cash
Award.
18. Code Section 409A. The Cash Award granted under this Award Agreement is
intended to fit within the “short-term deferral” exemption from section 409A of
the Internal Revenue Code. In administering this Award Agreement, the Company
shall interpret this Award Agreement in a manner consistent with such exemption.
19. Forfeiture. Grantee must reimburse or forfeit to the Company any payment
received or to be received hereunder by Grantee to the extent required by the
clawback policy adopted by the Board of Directors.
20. Non‑Transferability. Neither this Award nor any rights under this Award
Agreement may be assigned, transferred, or in any manner encumbered except as
permitted under the Plan.
21. Definitions. To the extent not specifically defined in this Award Agreement,
each capitalized term used in this Award Agreement has the meaning ascribed to
such term in the Plan.
22. Committee Administration. The Committee has sole and exclusive
responsibility for construing and interpreting this Award Agreement and for
resolving all questions arising under this Award Agreement. Any decision or
action taken by the Committee arising out of, or in connection with, the
construction, administration, interpretation and effect of this Award Agreement
will be conclusive and binding upon all persons.
23. Severability. The invalidity or unenforceability of any provision of this
Award Agreement will not affect the validity or enforceability of the other
provisions of this Award Agreement, which will remain in full force and effect.
Moreover, if any provision is found to be excessively broad in duration, scope
or covered activity, the provision will be construed so as to be enforceable to
the maximum extent compatible with applicable law.


IN WITNESS WHEREOF, the Company has executed this Award Agreement as of the Date
of Grant.
Red Robin Gourmet Burgers, Inc.




By:
Its:







